1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment to the specification filed April 15, 2022 has been annotated by the examiner to correct the paragraph number of the amended paragraph.  The amended paragraph has been marked to read “[118]”.
3.	Claim 7 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 15. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Claims 7 and 15 are identical in scope.
4.	Claims 7, 15, 16, and 18 are deemed to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/278,246 because the provisional application, under the test of 35 U.S.C. 112(a), discloses the claimed invention.
	Instant claims 1-6, 8-14, and 17 are deemed not to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/278,246 because the provisional application, under the test of 35 U.S.C. 112(a), does not disclose treatment of allergic inflammatory conditions in general and does not disclose the treatment of esophageal eosinophilia in general (the disclosure of the provisional application is limited to the treatment of eosinophilic esophagitis); does not disclose a therapeutic agent which is alpha-1 antitrypsin inhibitor; does not disclose co-administration of a proton pump inhibitor (PPI); and does not disclose additionally subjecting the patient/subject to dietary modification to eliminate one or more potential food allergens.
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1-4, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being obvious over Konduri et al (U.S. Patent Application Publication 2019/0046444) in view of Kalsheker (U.S. Patent No. 5,412,073) and Meade et al (U.S. Patent Application Publication 2014/0228301).  Konduri et al teach treating eosinophilic esophagitis by administering an allergy medication comprising a serine lung protease inhibitor.  See claims 1 and 28.  Eosinophilic esophagitis is an inflammatory disorder.  See paragraph [0050].  Konduri et al’s preferred subjects are humans.  See paragraph [0051].  Konduri et al teach the use of a serine lung protease inhibitor in general as an allergy medication for the treatment of eosinophilic esophagitis, which is an inflammatory condition, but do not teach the use of alpha-1 antitrypsin inhibitor in particular.  Kalsheker et al teach that α1-antitrypsin is a major inhibitor of serine proteinases present in lung secretions.  See column 1, lines 18-24.  Meade et al teach that alpha-1 antitrypsin (AAT) is useful in the treatment of inflammatory disorders, including hypereosinophilia.  See paragraph [0085].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use alpha-1 antitrypsin as the serine lung protease inhibitor taught by Konduri et al, because Kalsheker et al teach that alpha-1 antitrypsin has the function required by Konduri et al, i.e. it inhibits serine lung proteases; because Meade et al teach that alpha-1 antitrypsin is useful for treating diseases similar to the eosinophilic esophagitis treated by Konduri et al, i.e. is useful for treating inflammation including hypereosinophilia; and because the substitution of a known and functionally equivalent species for a genus is prima facie obvious.  It would further have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal amounts of alpha-1 antitrypsin when administered in order to treat eosinophilic esophagitis as suggested above, because active agent dosage is an art-recognized result-effective variable which is routinely determined and optimized in the pharmaceutical arts.  In view of the broad range of effective amounts exemplified in paragraph [65] of the instant specification, the optimized dosages as determined above would have been expected to overlap with the amounts functionally recited in instant claim 11. 
(The effective filing date of the disclosure of Konduri et al relied upon in the above rejection is September 14, 2016, the filing date of PCT/US2016/051759.  The disclosure of Konduri et al relied upon in the above rejection, and in particular the disclosure of the treatment of eosinophilic esophagitis and the use of serine lung protease inhibitor as an agent/allergy medication, is not disclosed, under the test of 35 U.S.C. 112(a), in provisional application 62/218,558, to which Konduri et al claim benefit under 35 U.S.C. 119(e).)
7.	Claims 5, 6, and 8-10 are rejected under 35 U.S.C. 103 as being obvious over Konduri et al (U.S. Patent Application Publication 2019/0046444) in view of Kalsheker (U.S. Patent No. 5,412,073) and Meade et al (U.S. Patent Application Publication 2014/0228301) as applied against claims 1-4, 11, 13, and 14 above, and further in view of Santus et al (U.S. Patent Application Publication 2016/0213681) and Payton et al (U.S. Patent Application Publication 2014/0328861).  Konduri et al do not teach co-administering a proton pump inhibitor or a topical steroid such as fluticasone or budesonide when treating eosinophilic esophagitis by administering a serine lung protease inhibitor.  Santus teach that it is known to treat eosinophilic esophagitis by administering fluticasone proprionate.  See, e.g., paragraph [0001] and claims 1 and 25.  Payton et al teach that proton pump inhibitors, fluticasone, and budesonide are known to be useful in the treatment of eosinophilic esophagitis.  See, e.g., the Abstract; paragraphs [0004], [0166], [0423]; and claims 12 and 19.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to treat eosinophilic esophagitis using a combination of the serine lung protease inhibitor treatment suggested by Konduri et al in view of Kalsheker and Meade et al and the fluticasone, budesonide and/or proton pump inhibitor taught by Santus et al and Payton et al, because each treatment is known individually to be useful in the treatment of the same disease; because it is known in the art to use multiple treatment approaches in order to treat allergic and/or inflammatory diseases; and because it is prima facie obvious to combine two equivalents, each of which is known to be used for the same purpose (see MPEP 2144.06(I)).
8.	Claims 12 and 17 are rejected under 35 U.S.C. 103 as being obvious over Konduri et al (U.S. Patent Application Publication 2019/0046444) in view of Kalsheker (U.S. Patent No. 5,412,073) and Meade et al (U.S. Patent Application Publication 2014/0228301) as applied against claims 1-4, 11, 13, and 14 above, and further in view of the Spergel et al article (Annals Of Allergy, Asthma & Immunology, Vol. 95, pages 336-343).  Konduri et al do not teach additionally treating the eosinophilic esophagitis by subjecting the patient to a dietary modification to eliminate one or more potential food allergens.  The Spergel et al article teaches treating patients diagnosed with eosinophilic esophagitis with a specific food elimination diet, in which potential food allergens are identified with a combination of skin prick and atopy patch testing.  See, e.g., the Abstract.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to treat eosinophilic esophagitis using a combination of the serine lung protease inhibitor treatment suggested by Konduri et al in view of Kalsheker and Meade et al and the dietary modification taught by the Spergel et al article, because each treatment is known individually to be useful in the treatment of the same disease; because it is known in the art to use multiple treatment approaches in order to treat allergic and/or inflammatory diseases; and because it is prima facie obvious to combine two equivalents, each of which is known to be used for the same purpose (see MPEP 2144.06(I)).
9.	Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive.
	The obviousness rejections set forth in the Office action mailed December 17, 2021 are repeated in sections 6-8 above and are maintained for the reasons of record.  Applicant contends that the disclosure of treating eosinophilic esophagitis in claim 1 of Konduri et al, and the disclosure of administering a serine protease inhibitor in claim 28 of Konduri et al, are only incidentally related due to indirect nested multiple dependencies, and that this claimed disclosure is unsupported by the specification of Konduri et al.  However, a patent is relevant as prior art for all it contains.  See MPEP 2123.  The statutes defining anticipation and obviousness do not divide the disclosure of references into types, e.g., into “incidental” and “non-incidental” types of disclosure.  Further, the claims of a patent or patent application publication constitute disclosure regardless of whether there is supporting disclosure in the specification or not, i.e. regardless of whether the reference specification complies with 37 CFR1. 75(d)(1) and MPEP § 608.01(o).  In discussing Kalsheker, Applicant asserts that there are at least thirty known human SERPINS.  However, Applicant has not provided any citation in support of this assertion, and the mere existence of alternatives does not serve to teach away from the α1-antitrypsin taught by Kalsheker.  See MPEP 2123(II).  Further, Kalsheker teaches that α1-antitrypsin is a “major inhibitor of serine proteinases present… in lung secretions”.  Applicant’s assertion of alternative serine proteinase inhibitors does not discuss if any of these alternative serine proteinase inhibitors are also major inhibitors of serine proteinases present in lung secretion.  Finally, while the examiner agrees that Kalsheker fails to teach or suggest a method of treating EoE with A1AT, this argument is not convincing because Kalsheker is not applied by itself against the instant claims, but rather is applied under 35 U.S.C. 103 in combination with at least two other prior art references.  One can not show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145(IV).
	The Liesvald article, cited in Applicant’s response, has been considered by the examiner.  However, it does not contradict the disclosure of Meade et al, and does not contradict the purpose for which Meade et al is relied upon, i.e. to show that alpha-1 antitrypsin is useful for treating diseases similar to the eosinophilic esophagitis treated by Konduri et al, i.e. is useful for treating inflammation including hypereosinophilia.
10.	Claims 15, 16, and 18 are allowed.  Konduri et al (U.S. Patent Application Publication 2019/0046444), applied in the obviousness rejections set forth above, is not available as prior art under 35 U.S.C. 102 against claims 15, 16, and 18. 
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
May 16, 2022